MEMORANDUM **
Leo Sure Chief, Jr., appeals the district court’s denial of his motion for a new trial under Federal Rule of Criminal Procedure 33. Sure Chiefs argument is foreclosed by Lindsey v. United States, 368 F.2d 633, 636 (9th Cir.1966).
United States v. Davis, 960 F.2d 820, 825 (9th Cir.1992), is not to the contrary because B.V.’s testimony was corroborated by Sure Chiefs own confession. Sure Chief offers reasons to doubt his confession, as he did at trial. But even assuming that B.V.’s repudiated recantation totally destroys her credibility (contrary to the district court’s conclusion), the inquiry is: “was there sufficient evidence apart from [B.V.’s] testimony to permit a reasonable jury to find [Sure Chief] guilty beyond a reasonable doubt?” Id. Because a reasonable jury could believe Sure Chiefs confession, and disbelieve his explanation for it, the answer is “yes.”
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.